Mr. Justice Crabtree delivered the opinion of the Court. , This was a prosecution for bastardy. There was a trial by jury, a verdict of guilty, and that appellant was the father of the bastard child. A motion for new trial was overruled and judgment entered against appellant, according to the statute in such cases. It is insisted the verdict is against the weight of the evidence. While it may be conceded there is much in the evidence which tends to weaken the prosecution, ¡fet the jury saw the witnesses and heard them testify, and the trial judge, with the same opportunities, refused a new trial, so that, even though upon the evidence as it appears in the record, we might, in the first instance, have been disposed to find the other way, we can not say the jury were not warranted in finding the appellant guilty. In the absence of manifest error in the record, we do not feel authorized to reverse the judgment. A careful examination of the record shows it to be substantially free from error, either in admitting or rejecting evidence, or the giving or refusing instructions, and the judgment will therefore be affirmed.